DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 7, 198-200, and 206 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2004/0234356 to Parker et al. (“Parker”).
Regarding claim 1, Parker discloses an anchor (Figs. 14-17) for being embedded in concrete, comprising: a) a first metal plate 326 (steel; par 0043) including a first opening 332, the first metal plate including a thickness between a first top surface 342 and a first bottom surface 328; b) the first opening including a first wall 336 extending from the first metal plate to a height, the first wall being integral and part of the first metal plate, the first wall including an outside surface directly intersecting one of the first top surface and the first bottom surface; c) the first opening within the thickness and the first wall being threaded to provide threaded engagement with a threaded member; d) the first metal plate including the first wall is configured to be embedded and in contact with the concrete; and e) the first metal plate 326 extends longer or wider from the first wall than the height of the first wall.  
Regarding claim 3, Parker discloses that the first wall 336 is tapered.

Regarding claim 4, Parker discloses a threaded rod (bolt/male fastener; par 0042) threaded to the first opening.
Regarding claim 7, Parker discloses that the first wall 336 extends above the first top surface.
Regarding claim 198, Parker discloses that a radius is provided where the first wall meets the first metal plate. 
Regarding claim 199, Parker discloses that the first wall 336 is non-circular in cross-section (cross-section taken vertically).  
Regarding claim 200, Parker discloses an anchor (Figs. 14-17) for being embedded in concrete, comprising: a) a metal plate 326 (steel; par 0043) including an opening for receiving a rod, the metal plate including a top surface and a bottom surface, the metal plate is configured to be embedded in concrete to support a load; b) the opening including a wall 326 extending from the metal plate to a height, the wall including an outside surface directly intersection one of the top surface and the bottom surface, the wall being integral and part of the metal plate; c) the metal plate including the wall is configured to be embedded and in contact with the concrete; and d) the metal plate extending longer or wider from the wall than the height of the wall. 
Regarding claim 206, Parker discloses that the first opening consists of a single diameter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker.
Regarding claim 9, Parker does not disclose that a bottom portion of the threaded rod extends past the first bottom surface of the first metal plate. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04 IV A.
	
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Parker in view of U.S. Patent No. 5,960,689 to Warren (“Warren”).
Regarding claim 24, Parker does not disclose that the threaded rod includes including an unthreaded middle portion. Warren discloses a threaded rod that includes an unthreaded middle portion elements (see Warren 36, 38 and 40). It would have been obvious to include the middle unthreaded portion enabling easier movement of the rod where the plate exist and the threads are not desired.

Claim 196 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Parker in view of EP0784127 to Haeussler (“Hauessler”).
Regarding claim 196, Parker does not disclose that the first opening is tapered. Hauessler discloses an anchor 12 with an opening (threaded opening, see Fig. 3) to accommodate various diameter fasteners. All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected.

Allowable Subject Matter
Claims 17, 19-23, 27, 28, 30, and 201-205 are allowed.
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims are allowable for the reason set forth on page 7 of the Final Rejection dated 12/27/2021 and the Non-Final Rejection dated 07/23/2021.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 17, 19-20, 33,40, and 200 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633